Case 2:19-cr-00246-MCA Document 9 Filed 04/22/19 Page 1 of 1 PagelD: 107

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT
for the

District of New Jersey

United States
Plaintiff
Vv.

Elliot Loewenstern
Defendant

Case No. 19-CR-246 (MCA)

ue” ee ee ee”

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for: -

Elliot Loewenstern

    

Q

iS a“ a ings
ey Ss signature

Date: 04/22/2019

 

Maria Eva Garcia (109152014)

Printed name and bar number
Mintz and Gold LLP

600 Third Avenue, 25th Floor
New York, New York 10016

 

Address

garcia@mintzandgold.com
E-mail address

(212) 696-4848

Telephone number

(212) 696-1234
FAX number
